                                          Case 2:19-cv-00968-PMW Document 1 Filed 12/06/19 Page 1 of 1
JS 44 (Rev. 11/15)                                                                                             CIVIL COVER SHEET
The .JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required forthe use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SHE INSTRUC110NS ON NEXT PAGE OF THIS FORM.)                                                                                                                                                                                                    "'

I. (a) PLAINTIFFS                                                                                                                             DEFENDANTS
 LINDA SUDA                                                                                                                                  KNIGHT FAMILY REAL ESTATE LLC, a Utah limited liability
                                                                                                                                             company, John Does I - X, XYZ Corporations and/or Limited Liability
                                                                                                                                             Companies I - X.
        (b) County of Residence of First Listed Plaintiff       _U_t_a_h_C_o_u_n_t~y_____                                                     County of Residence of First Listed Defendant Salt Lake County
                                      (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                              NOTE:           IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                              THE TRACT OF LAND INVOLVED.

     (c) Attorne_ys (Firm Name, Address, and Telephone Number)                                                                                 Attorneys ((f Known)
    Matthew B. c.;rane, Ford & Crane PLLC, 6055 S. Redwood Rd., Ste 101,
    Salt Lake City, UT 84123 (801) 331-8668


    II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Boxfbr Plaintiff
                                                                                                                                           (For Diversity Cases Only)                                                          and One Boxfbr D~fendant)
0 I        U.S. Government                   ~ 3 Federal Question                                                                                                    PTF                       DEF                                           PTF       DEF
              Plaintiff                            (U.S. Government Nol a Party)                                                     Citizen ofThis Stale            ~ I                       0 I        Incorporated or Principal Place     0 4      ~4
                                                                                                                                                                                                            of Business In This State

0 2 U.S. Government                          0 4 Diversity                                                                           Citizen of Another State                       0 2         0     2   Incorporated and Principal Place                 0      5       0 5
              Defendant                            (Indicate Citizenship qf Parties in llem Ill)                                                                                                             of Business In Another State

                                                                                                                                     Citizen or Subject of a                        O 3         0     3   Foreign Nation                                   0      6       0 6
                                                                                                                                       Forei 111 CountI
IV. NATURE OF SUIT (Place an "X" in one Box Only)
r             :cti'l!!TR'Nat,     :   .         -,, ..   -·:_"'.-   .'::_''"   ..   ;:._   "",",·~-   :ffiOltTSi':.   ·::•   :        2RORFE11'URE/REN'Xl1CY.• :                          .,    . 'll~NfffiUP'l'CY .. i            ..    ,QffiH••:oJ•,'1ci;£'.fi\l)'J>IBc-.;,             I
    0 110 Insurance                                PERSONAL INJURY                                          PERSONAL INJURY          0 625 Drng Related Seizure                           0 422 Appeal 28 USC 158                   0 375 False Claims A.ct     .·.
    0 120 Marine                            0      310 Airplane                                           0 365 Personal Injuty -          of Property 21 USC 881                         0 423 Withdrawal                          0 376 Qui Tam (31 USC.
    0 130 Miller Act                        0      315 Airplane Prnduct                                         Prnduct Liability    0 690 Other                                                28 use 157                                3729(a))
                                                                                                                                                                                                                                    0 400 State Reapportionment.........
                                                                                                                                                                                                                                                                                               ·'"
                                                                                                                                                                                                                           .....
    0 140 Negotiable Instnunent                        Liability                                          0 367 Health Care/
    0 150 Recove1y of Overpayment           0      320 Assault, Libel &                                         Pharmaceutical                                                                      ·m"N':                          0 410 Antitrust
        · · & Enforcement of Judgment                   Slander                                                 Personal Injury                                                           0 820 Copyrights                          0 430 Banks and Banking
    0 151 Medicare Act                      0      330 Federal Employers'                                       Product Liability                                                         0 830 Patent                              0 450 Commerce          .··!1! 1:1_\·

    0 152 Recove1y of Defaulted                        Liability                                          0 368 Asbestos Personal                                                         0 840 Trademark                           0 460 Depm1ation
            Student Loans
         · (Excludes Veterans)
    0 153 Recovety of Overpayment
                                            0
                                            0
                                                   340 Marine
                                                   345 Marine Product
                                                        Liability
                                                                                                                Injury Prnduct
                                                                                                                 Liability
                                                                                                           PERSONAL PROPERTY
                                                                                                                                       ..
                                                                                                                   0 710 Fair Labor Standards
                                                                                                                                               ' ' l,N<1u>1.1.i:,.,   _,,_    ._,         ··":'SOCIAL'·'""'"""'',,,,..·
                                                                                                                                                                                           0 861 HIA (1395ff)
                                                                                                                                                                                                                                    0 470 Racketeer Influenced and.
                                                                                                                                                                                                                                            Co1Tupt Organizations
                                                                                                                                                                                                                                    0 480 Consumer Credit
            of Veternn 's Benefits          0      350 Motor Vehicle                                      0 370 Other Fraud
                                                                                                                          Act                                                              0 862 Black Lung (923)                   0 490 Cable/Sat TV
    0 160 Stockholders' Suits               0      355 Motor Vehicle                                               0 720 Labor/Management
                                                                                                          0 371 Trnth in Lending                                                           0 863 DIWCIDIWW (405(g))                 0 850 Securities/Commodities/
    0 190 Other Contract                               Product Liability                                  0 380 Other Personal
                                                                                                                          Relations                                                        0 864 SSID Title XVI                           Exchange
    0 195 Contract Product Liability        0      360 Other Personal                                              0 740 Railway Labor Act
                                                                                                                Prope11y Damage                                                            0 865 RSI (405(g))                       0 890 Other Statutmy Actions
    0 J 96 Franchise                                   hcimy                                              0 385 Property Damage
                                                                                                                   0 751 Family and Medical                                                                                         0 891 Agricultural Acts
                                            0      362 Personal lnjmy -                                         Product Liability
                                                                                                                          Leave Act                                                                                                 0 893 Environmental Matters
                                                       Medical Malpractice                                         0 790 Other Labor Litigation                                                                                     0 895 Freedom of Information
I         .· REAL.PRO.EERTt                 ., ..• J.;l.l~iilil.iiR:1'(!1HlJ'S. .·J!RISONlll"·~Jli,'ll••m l'jlS: • 0 791 Employee Retirement                                              '·: .:FEt!ERALTA:XSUJTS                         Act
    O   210 Land Condemnation               0 440 Other Civil Rights               Habeas Corpus:                        Income Security Act                                               0 870 Taxes (U.S. Plaintiff              0 896 Arbitration                           •   +-~    •



    0   220 Foreclosure                     0 441 Voting                        0 463 Alien Detainee                                                                                               or Defendant)                    0 899 Adminisa·ative Proced11r1>ui
    0   230 Rent Lease & Ejectment          0 442 Employment                    0 510 Motions to Vacate                                                                                    0 871 IRS-Third Party                          Act/Review or Appeal of
    0   240 Torts to Land                   0 443 Housing/                              Sentence                                                                                                   26 USC 7609                            Agency Decision        i:
    0   245 Tort Product Liability                     Accommodations           0 530 General                                                                                                                                       0 950 Constitutionality of :
    O   290 All Other Real Property         0 445 Amer. w/Disabilities - 0 535 Death Penalty                             "' :,.,fQRA~R'l"'''·.,                                                                                           State Statutes
                                                       Employment                  Other:                          0 462 Naturalization Application
                                            ~ 446 Amer. w/Disabilities - 0 540 Mandamus & Other                    0 465 Other Immigration
                                                       Other                    0 550 Civil Rights                       Actions
                                            0 448 Education                     0 555 Prison Condition
                                                                                0 560 Civil Detainee -
                                                                                        Conditions of
                                                                                                                                                                                                                                                                                    '     ..
                                                                                        Confinement
    V, 0 RIG IN        (Place an "X" in One Box Only)
i::'( I Original             0 2 Removed from                                               0         3   Remanded from          0 4 Reinstated or           0 5 Transferred from                         0 6 Multidistrict
        Proceeding                    State Court                                                         Appellate Court            Reopened                    Another District                             Litigation
                                                                                                                                                                             (.1pecify)
                                                         Cite the U.S. Civil s1atute under which you are filing (Do not citej11rlsdictlo11al .1·tat11tes unless diversity):
                                                     42 u.s.c. 1218e
    VI. CAUSE OF ACTION Brief description of cause:  1-------------------------------------
                                                          Violations of Americans with Disabilities Act in Places of Public Accommodation
    VII. REQUESTED IN     0 CHECK IF THIS JS A CLASS ACTION                                                                             DEMAND$                                                       CHECK YES only ifdemanded in complaint: .::.:
         COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                       75,000.00                                                 JURY DEMAND:        0 Yes      ~No
    VIII. RELATED CASE(S)
                           (See instructiom):
          IF ANY                              JUDGE                                                                                                                                            DOCKET NUMBER
    DATE                                                                                                      SIGNATURE OF ATTORNEY OF RECORD
    12/06/2019                                                                                               Isl Matthew B. Crane
    FOR OFFICE USE ONLY

        RECEIPT#                          AMOUNT                                                                 APPLYING IFP
                                                                                                                                                                               Case: 2: 19-cv-00968
                                                                                                                                                                               Assigned To : Warner, Paul M.
                                                                                                                                                                               Assign. Date : 12/6/2019
                                                                                                                                                                               Description: Suda v. Knight Family
                                                                                                                                                                               Real Estate
